BRard, Justice:.
The county and prosecuting attorney of Sheridan County filed in the district court of that county an information con*422taining a charge against the defendant as follows: “That T. H. Weeden, late of the county aforesaid, on the 7th day of May, A. D. 1907, at the County of Sheridan in the State of Wyoming, did then and there unlawfully offer for sale, for use and consumption as human food, one-half gallon of a mixture and compound of recognized food products, to-wit: maple syrup and cane syrup, made up of maple syrup, thirty per cent, and cane syrup, seventy per cent, and as thus prepared was so offered for sale in a certain can containing said mixture and compound sold. as aforesaid which was then and there labeled and branded 'Westmoreland Syrup. A blend of pure maple and rock candy syrup,’ but was not then and there labeled or branded as a mixture or compound with the name and percentage of each ingredient of said cane syrup and maple syrup contained therein.”
A general demurrer was filed to the information by the defendant, which was sustained by the court and the defendant discharged, to which ruling the county attorney preserved his exception, and brings the'case here under the provisions of Sec. 5378 et seq.j R. S. 1899'. It is claimed by the prosecution that the information charges a violation of Sec. 6 (Art. 1), Ch. 82, S. L. 1903, which is as follows: “No person or persons shall within the State of Wyoming manufacture for sale, offer for sale, or sell any drug or article of food, drink or illuminating oil which is adulterated within the meaning of this act.” The statute then defines what shall be deemed an adulteration in the following language, so far as it relates to this case. “Any article shall be deemed to be adulterated within the meaning of this act * * * * jn case 0£ foods or beverages: * * * * (4) If any substance or substances have been mixed with it so. as to lower or depreciate or injuriously affect its quality, strength or purity; (5) if any inferior or cheaper .substance or substances have been substituted wholly or in part for it; * * * (7) if it is an imitation of another article.” (Id., Sec. 8, as amended, Laws 1907, Ch. 91, Sec. *4232.) It is clear that none of these things which the statute defines to be an adulteration of articles of food is charged in the information. The legislature has specifically defined what shall -constitute adulteration within the meaning of the law, and having done so, the court is bound to follow that definition and cannot extend it. It is urged, However, that the statute above quoted is followed by “Provided, That an article of food or beverage shall not be deemed adulterated in the following cases: If it be a mixture or compound of recognized food products, or ingredients of food products not included in definition seven * * * * provided each and every package sold or offered for sale be distinctly labeled as mixtures or compounds with the name and per cent therein and are not injurious to health.” Counsel have not referred us to any statute, nor have we found any, making the sale of such unlabeled mixtures or compounds unlawful, except as they are defined to be adulterations by the foregoing statute as quotedand the definition of adulterations therein contained does not include such unlabeled compounds or mixtures.
It is also contended that the information charges a violation of Sec. 13 of Art. 1, Ch. 82, S. L,. 1903, which is as follows: “For the purpose of this act maple sugar, and maple syrup, shall be the unadulterated product produced by the evaporation of pure sap from the maple or sugar tree. The standard weight of a gallon of such maple syrup of 231 cubic inches in the State of Wyoming, shall be eleven pounds. And other substances mixed with the maple sugar or maple syrup or any other substance purporting to be maple sugar or maple syrup shall be deemed to be an adulteration within the meaning of the laws of the State of Wyoming, providing against the adulteration of foods, drugs, and drinks, and such party who makes or offers for sale such adulterated 'sugar or syrup shall be deemed guilty of a misdemeanor and fined as herein previously provided for.” Evidently the purpose and only purpose of this provision of the statute is to prohibit the sale of an *424imitation of, or adulterated maple sugar or syrup as pure maple sugar or maple syrup. But the information in this case makes no such charge. Indeed it appears from the information that it was not represented to be pure maple, but on the contrary was labeled otherwise. The information charged no offense, and the demurrer thereto was 'properly sustained by the district court. The exceptions of the prosecuting attorney are without merit and are not sustained.
Potter, C. J., and Scott, J., concur.